Citation Nr: 0737468	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased, initial rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated at 50 percent. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to September 1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that granted an initial 30 percent disability rating. 

In November 2004 the Board remanded the issue on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development. 

In March 2005, while the issue was on appeal, the RO issued a 
rating decision that granted the veteran a 50 percent 
disability rating, back to the original date of claim 
November 3, 1999. 

Inasmuch as a rating higher than 50 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  

The Board notes that, in November 2004 an inferred claim for 
a total compensation rating based on individual 
unemployability (TDIU) was referred back to the RO for 
appropriate action.  

Given the less than fully favorable action taken hereinbelow, 
this matter is now being remanded to the RO via that Appeals 
Management Center (AMC) for further action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Since November 1999, the service-connected PTSD has been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
70 percent for the service-connected PTSD are met beginning 
on November 3, 1999.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2004, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2005 Statement of the Case (SOC) 
and the March 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2003 SOC, which 
suffices for Dingess.  

The Board notes that the veteran has note received notice 
regarding the effective date that may be assigned, however, 
the Board finds that there is accordingly no possibility of 
prejudice to the veteran since the veteran is being rated a 
higher initial rating back to the date of the claim.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in May 2003 and 
February 2005.  

The veteran has also been afforded a hearing before the Board 
in September 2004.  

Under these circumstances, the veteran is not prejudiced by 
the Board proceeding, at this juncture, with an appellate 
decision on the claim for increased ratings for the service-
connected disability of PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the November 3, 
1999, effective date of the grant of service connection.  

In May 2003 the veteran had a VA examination.  It was noted 
that the veteran's symptoms had increased after September 11, 
2001, because it brought everything back from his in-service 
stressor incident.  He stated that, everyday, he thought 
about his in-service stressors and had an increase in the 
frequency of anxiety-type dreams and nightmares however, on 
the rare occasion he had flashbacks.  

The veteran reported working hard to avoid thoughts and 
conversations associated with his in-service incidents and 
working harder on avoiding people, places and activities that 
aroused thoughts of the times he was in the military.  He had 
a decreased interest in significant activities, did not like 
crowds, and avoided going to sporting events and places where 
there are large numbers of people.  He had one longtime 
friend with whom he maintained a relationship and endorsed 
being detached.  He stated that he became more of a loner, 
but did not describe himself as isolated.  

He also stated that he had marked inability to sleep, had 
increased problems with irritability and anger outbursts, and 
that he had a difficulty with concentration which caused 
significant decrease in his work performance, and that he was 
always on guard.  

The VA examiner stated that the veteran was well dressed and 
neatly groomed and was oriented to time, person and place.  
His memory for recall for remote and recent events was normal 
as well as his speech and psychomotor functions.  His mood 
was moderately low, and his affect was irritable.  He denied 
having any suicidal or homicidal ideations, and past suicide 
attempts.  

The veteran was diagnosed with severe PTSD with depressive 
features.  The examiner assigned the veteran a Global 
Assessment Functioning (GAF) score of 46.  

In September 2004 the veteran's VA psychiatrist stated that 
she had been treating the veteran for the past 5 years and 
that he suffered from intrusive recollections twice per week 
and had nightmares whenever he slept in the room alone.  She 
also stated that, when reminded of event, he felt extreme 
anxiety, which could last up to a week.  He tried to avoid 
thinking about the in-service events and avoided crowds and 
did not attend any social functions.  

The veteran was unable to enjoy things he used to enjoy, such 
as social interaction, family functions, sporting events and 
dances.  He felt detached and estranged from others and could 
not form a relationship with a significant other, and he 
feels the need to withdraw from others and was unable to have 
loving feelings.  

It was noted that the veteran did not think he would live a 
normal life span and had irritability with displays of 
outburst of anger by yelling at least once a week.  He had 
trouble concentration and could not read a book, watch 
television, or concentrate on the newspaper.  

The veteran had an exaggerated startle response in that, if 
someone opened the door unexpectedly, he jumped; he found it 
necessary to have a knife in his room for protection.  The VA 
psychiatrist also noted that the veteran found it impossible 
to attend a job every day.  

At the February 2005 VA examination, the veteran was noted to 
have a panic attacks lately and even one that morning.  
However, he did not know what set them off.   He described an 
incident where he had a panic attack on a boat out in the 
water with a friend and could not tolerate being on the water 
anymore.  He stated that he would call and talk to some 
people, buy his anxiety and panic attacks had worsened. 

The veteran stated he had current suicidal ideations and 
denied ever having tried to commit suicide.  He denied 
homicidal ideations and auditory hallucinations and 
acknowledged having had blackouts and visual hallucinations.  
The examiner noted that the veteran had marked social and 
industrial impairment that interfered with employment.  He 
also noted that the veteran had marked recurrence, 
hyperarousal, and avoidance symptoms.  

The VA examiner diagnosed the veteran with chronic and severe 
PTSD.  He assigned the veteran a GAF score of 50. 

The Board notes that the veteran testified in September 2004 
that he had nightmares, especially when he slept alone, and 
that he had anxiety attacks, sometimes twice a week, with hot 
flashes.  He avoided crowds and did not have a relationship 
with his family since he did not allow people in.  He 
described his outbursts with anger when he was around people 
and had hit a fellow co-worker.  He isolated himself in order 
to control his outbursts.  

The Board notes that the veteran's VA treatment reports are 
part of the claims file and after careful review of those 
records the Board finds that they corroborate the described 
behavior and PTSD symptoms.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports, 
his VA medical examinations and his hearing testimony, the 
Board finds that the veteran's manifestations since November 
1999, the effective date of the grant of service connection, 
are shown to have more closely approximated the criteria 
warranting a rating of 70 percent.  

As noted, the veteran has been seeking treatment for PTSD at 
VA.  His treatment notes, VA examinations, and testimony show 
his service-connected disability picture is reflective of 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  

Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking, and mood.  

The Board has considered the veteran's GAF scores in 
adjudicating this claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The VA treatment reports assigned a GAF score of 46 in May 
2003 and 50 in February 2005.  GAF scores between 41 and 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Accordingly, the Board finds that an increased rating of 70 
percent for the service-connected PTSD is for application in 
this case.  



ORDER

An initial rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



REMAND

In light of the action taken in assigning a 70 percent rating 
for the service-connected PTSD, the RO must take appropriate 
action to formally address the matter of a total disability 
rating for compensation purposes based on individual 
unemployability in light of the provisions of 38C.F.R. 
§ 4.16.  All indicated development should be undertaken in 
this regard.  

Accordingly, the case is again REMANDED to the RO for the 
following action:

After completing any indicated 
development, the RO should review all 
evidence of record and readjudicate  the 
veteran's claim for increased 
compensation in accordance with the 
provisions of 38 C.F.R. § 4.16.  If any 
benefit sought on appeal is not granted, 
then the veteran and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


